Case 1:19-cv-03956-FB-CLP Document 14 Filed 08/19/19 Page 1 of 1 PageID #: 44




Jacob Z. Weinstein, Esq.                                                   Israel D. Weinstein, Esq.*
Direct: 646-450-3484                                                            Direct: 212-810-2143
E-Mail: Jacob@WeinsteinLLP.com                                    E-Mail: Israel@WeinsteinLLP.com
                                                                         *Also Licensed In New Jersey
                                           August 19, 2019

Via ECF
Senior Judge Frederic Block
United States District Court
Eastern District of New York
225 Cadman Plaza E.
Brooklyn, NY 11201
                               Re:      Hikind v. Acasio-Cortez
                                        19-cv-3956 (FB) (CLP)

Your Honor:

                We represent the Plaintiff, Dov Hikind, in the above-mentioned action. The
parties are currently scheduled to have a pre-motion conference before Your Honor on
September 5, 2019 at 11:00 A.M. Unfortunately, we have a conflict at that specific time. Upon
conferring with Defense Counsel, the following are alternative dates/times which are agreed
upon by all parties for the pre-motion conference:

                               •     September 5, 2019 at 3:00 P.M.;
                               •     September 9, 2019 at 11:00 A.M.; and
                               •     September 19, 2019 at 3:00 P.M.

              We thank the Court for the consideration.

                                                             Respectfully submitted,


                                                             _______________________
                                                             Jacob Z. Weinstein


CC: Defendant’s Counsel (via ECF)




                  68-15 Main Street - Second Floor - Flushing, NY 11367
